IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs May 26, 2010

        STATE OF TENNESSEE v. PHILIP MICHAEL PATTERSON

               Direct Appeal from the Circuit Court for Blount County
           No. C-16661, C-16662, C-16663     Jon Kerry Blackwood, Judge


           No. E2007-02788-CCA-R3-CD - FILED NOVEMBER 10, 2010


The Defendant-Appellant, Phillip Michael Patterson, pled guilty in the Circuit Court of
Blount County to two counts of aggravated kidnapping, a Class B felony, one count of
aggravated burglary, a Class C felony, one count of aggravated robbery, a Class B felony,
two counts of theft of property between $1,000 and $10,000, a Class D felony, and one count
of theft under $500, a Class A misdemeanor. He received an effective sentence of thirty
years in the Tennessee Department of Correction. Patterson subsequently appealed his guilty
pleas, and a protracted procedural history developed. On appeal, two of Patterson’s claims
remain: (1) whether the trial court erred by denying, without a hearing, his “Motion for
Modification or Reduction of Sentence”; and (2) whether his convictions are void because
he did not sign the plea agreement. Upon review, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which N ORMA M CG EE
O GLE J. joined. J AMES C URWOOD W ITT, J R., J., not participating.

Kristin Godsey, Powell, Tennessee, for the Defendant-Appellant, Phillip Michael Patterson.

Robert E. Cooper, Jr., Attorney General and Reporter; Matthew Bryant Haskell, Assistant
Attorney General; Mike Flynn, District Attorney General; and Robert Headrick, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

       Background. The facts supporting the convictions were set forth by the State at the
guilty plea hearing. The State alleged:
[I]f this [case] were called to trial, the State would be prepared to prove and
elicit testimony from the victims in this matter, that being Charlene and Keith
Patterson, the Defendant’s grandparents, Your Honor, that on the date in
question–that being March the 22nd of 2007–Co-Defendant Curlee, Shelley
Curlee, who is also before the Court today, did in fact enter the Patterson’s
residence, which was located in the Friendsville area, Your Honor, at 111
Hamil Road. She was–it was almost right around midnight. She was feigning
car trouble as well as that her small child was also stranded with her in the car.
Almost simultaneously to Mr. Patterson opening the door, Co-Defendant Veric
Osgood came in behind Ms. Curlee. Ultimately, Mr. Patterson was, in fact,
forced to the floor, bound and held at gunpoint by the Co-Defendant–that
being Veric Osgood. Mrs. Patterson exited the bedroom right about the same
time that her husband was being forced to the floor. Co-Defendant Curlee
ordered Mrs. Patterson to be seated in one of the chairs. She was also held at
gunpoint by Co-Defendant Veric Osgood.

        About the same time Mr. Patterson entered the residence with a hood
on pulled down over his face, hiding his identity from his grandparents. Mr.
Patterson did, in fact, instruct Co-Defendants as to where certain items were
located in the residence. As far as money and personal belongings that were
in fact taken by all three Co-Defendants, that’s also including car keys and
house keys. One of the car keys, they actually utilized to steal the elderly
couple’s Ford Explorer, which the Defendant and Co-Defendants were
ultimately caught in with personal items and jewelry and money and things
belonging to the Pattersons at a later time. Also taken off of Mr. Patterson was
a cigarette . . . and lighters . . . and a certain amount of change were taken from
his person by the . . . Co-Defendant.

       Statements were taken by representatives of the Blount County Sheriff’s
Department, that being the lead detective James Wilson, wherein Mr. Patterson
did confess to all of these offenses and incidents and gave statements–a
videotaped statement relating thereto.

        In the case number C-16663, the State would be prepared to prove and
elicit testimony from the victim in that case–that’s Ronald Baker–that on
September the 26th, 2006, the Defendant did in fact exercise control over his
property, that being certain building materials, and he did so without the
victim’s permission. Same factual basis, Your Honor, as far as the
misdemeanor theft as well.



                                        -2-
      The record includes a copy of the plea agreement, which is entitled “Request for
Acceptance of Pleas of Guilty[,] Petition to Waive Trial by Jury and to Waive an Appeal.”
The plea agreement sets forth the charges against Patterson. It also lists the minimum and
maximum sentence for each offense. The plea agreement provides the sentences Patterson
would receive if he pled guilty to the charged offenses. It states:

       5. I understand that my sentence upon a plea of guilty, if accepted by the
       Court, will be:

                                           Sentence, Concurrent,
                                           Range, Fine, Consecutive

       1. Agg[.] Kidnapping               12 years at 85% to serve concurrent w/ [in
                                          original]

       2. Agg[.] Kidnapping               12 years at 85% concurrent with [count 1]

       3. Agg[.] Robbery                  12 years at 30% to serve consecutive w/ all
                                          else

       4. Agg[.] Burglary                 6 years at 30% to serve consecutive

       5. [Blank]                          w/ all else.

       6. Theft over $1,000               4 years to serve at 30% concurrent w/ all else

       7. Theft over $1,000               4 years to serve at 30% concurrent w/ all else

       8. Theft under $500                11 months 29 days to serve concurrently w/ all
                                          else

The plea agreement lists the constitutional rights waived by pleading guilty, including the
right to an appeal. The plea agreement was not signed by Patterson. The trial judge signed
the space designated for the defendant’s signature.

       During the plea hearing, the trial court went through each of the charges and the
potential sentences. Patterson testified that he understood this information. The trial court
reviewed the rights waived by pleading guilty, including the right to an appeal. Patterson
acknowledged that he understood these rights. The trial court then went through the
sentences he would receive upon pleading guilty. The sentences were identical to those listed

                                             -3-
in the plea agreement other than two exceptions. The trial court said Patterson had to serve
100% of his two sentences for aggravated kidnapping. This contradicted the plea agreement,
which stated that he would be eligible for parole after serving 85% of these sentences.
Patterson said he understood that he would have to serve 100% of his sentences for
aggravated kidnapping. On three separate occasions, the trial court told Patterson that he
would receive a thirty-year sentence under the plea agreement. At the conclusion of the plea
hearing, Patterson said he wanted to plead guilty. The judgments were entered on June 19,
2007. Patterson was ordered to serve 100% of his sentences for aggravated kidnapping

        An extended procedural history developed after the judgments were entered.
Patterson filed a pro se notice of appeal on June 19, 2007. It alleged that the trial court and
Patterson’s attorney failed to adequately explain the plea agreement. Patterson claimed he
was never told that he would receive a thirty-year sentence. He also argued that his sentence
was excessive. Patterson said he intended to file a petition for post-conviction relief. The
trial court dismissed the notice on June 19th because the guilty pleas were not subject to an
appeal.

        On September 12, 2007, Patterson filed a pro se “Motion for Modification or
Reduction of Sentence” pursuant to Rule 35(b) of the Tennessee Rules of Criminal
Procedure. This motion was accompanied by a pro se memorandum in support. It asked the
trial court to reduce his sentence. The memorandum included the following argument:

       The Defendant was misled by his attorney to waive the indictment and plead
       guilty to information which states untrue and unprovable crimes. He was led
       to believe that he was only pleading guilty to the charges of theft, because
       those are the charges of which he is guilty.

Patterson also claimed his sentence was excessive because he was self-employed and had “no
criminal record of which to speak.”

       On October 2, 2007, the trial court ordered the Public Defender’s Office to represent
Patterson on the Rule 35 motion. It granted Patterson a hearing after finding that “there may
be merit in the Defendant’s motion.” The trial court ordered the Public Defender’s Office
to “amend the pro se motion filed by the Defendant in any manner necessary for compliance
with legal requirements and to serve a copy of the amended motion on the office of the
District Attorney General.” The Public Defender’s Office filed a motion to withdraw as
Patterson’s counsel based on a conflict of interest with a co-defendant. The trial court
granted this motion, and it appointed Patterson’s first private counsel. First counsel also filed
a motion to withdraw, which the trial court granted. Second private counsel was appointed



                                               -4-
to represent Patterson. The record does not show that Patterson’s second private counsel
filed an amended Rule 35 motion.

       On January 24, 2008, the trial court denied the “Motion for Modification or Reduction
of Sentence” without a hearing. It found “no post-sentencing developments which would
cause the Court to consider exercising its discretion to reduce the sentence originally
imposed[.]”

       Following the denial of the Rule 35 motion, Patterson filed several pro se motions on
May 25, 2008. He filed a notice of appeal that presumably challenged the order denying the
Rule 35 motion.1 Patterson also submitted another “Motion for Correction and/or Reduction
of Sentence,” which was accompanied by a supporting memorandum. Patterson claimed his
sentence was excessive because the trial court should not have imposed consecutive
sentencing. Specifically, he argued that: (1) the offenses constituted a single course of
conduct within a twenty-four hour period; (2) trial counsel was inadequate in preparing his
defense; and (3) his co-defendant was responsible for the primary misconduct. Patterson
asked the court to appoint counsel and to provide discovery so that he could prepare an
appeal. Patterson also submitted a “Motion to Remove Appointed Counsel.” He again
alleged that his trial attorney misled him into accepting the plea agreement. Patterson filed
a “Motion for Appointment of Counsel” and a “Request for Discovery and/or Inspection.”

       Just before Patterson filed the pro se motions, Patterson’s second privately appointed
counsel moved to withdraw as his attorney. The trial court granted this motion on June 6,
2008, and appointed third private counsel to represent Patterson. She prepared an appellate
brief, which was filed on January 6, 2009. It alleged that (1) the trial court erred in
dismissing his original notice of appeal; (2) the trial court erred by denying, without a
hearing, his “Motion for Modification or Reduction of Sentence”; (3) his convictions were
void because Patterson did not sign the plea agreement; and (4) the thirty-year sentence was
excessive.

        On February 2, 2009, the State filed a motion to dismiss the appeal. It argued that
Patterson waived his right to a direct appeal by pleading guilty. Patterson filed a response
to the State’s motion on February 6, 2009. He claimed he did not waive his right to a direct
appeal because he did not sign the plea agreement. Patterson’s response was the last
document that he filed in this proceeding.


        1
         The pro se notice of appeal states that it was appealing a final judgment entered on May 20, 2008.
This date appears mistaken because there were no final judgments entered on that date. In viewing the other
pro se motions, May 20, 2008 was the date that Patterson filled out the notice of appeal. We presume that
the notice was directed at the order denying the motion to reduce or modify his sentence.

                                                   -5-
       On February 12, 2009, this court denied the motion to dismiss. It reviewed the
extended procedural history, and it concluded that the original notice of appeal–filed on June
19, 2007–should be treated as a motion to withdraw the guilty pleas. The court stated:

       [T]he defendant’s pro se pleading filed June 19, 2007 should be construed as
       a motion to withdraw guilty plea, as well as a prematurely filed notice of
       appeal. It is apparent from the pleading that the defendant alleges that he did
       not knowingly enter his guilty pleas due to counsel’s alleged failure to advise
       the defendant regarding the manner of service of his sentences. Therefore, the
       case is remanded to the trial court for full consideration of the defendant’s
       June 19, 2008 pleading as a motion to withdraw guilty plea. See Tenn. R.
       Crim. P[.] 32(f). For further instruction, the notice of appeal “shall be treated
       as filed after the entry of the order disposing of the motion.” Tenn. R. App. P.
       4(e).

After the order was issued, this court granted Patterson’s third counsel’s request to withdraw
as counsel. Upon remand, the trial court appointed new counsel to represent Patterson.

        On October 25, 2009, the trial court considered whether Patterson should be permitted
to withdraw his guilty pleas. It dismissed the appeal “upon motion of the defendant.” The
trial court stated that “the defendant advised the Court that he no longer desired to seek relief
pursuant to Rule 32, Tennessee Rules of Criminal Procedure, but wished to waive the
Petition filed before the Court and to serve his remaining sentence.” The record does not
include a transcript of the hearing. The order was filed on November 2, 2009. Patterson did
not appeal the trial court’s order.

       On December 9, 2009, this court informed the State that it had until January 7, 2010
to respond to Patterson’s appellate brief from January 6, 2009. The implication was that this
court would review issues not addressed by the motion to withdraw. The State submitted a
brief on April 5, 2010. Because the brief was untimely, it will not be considered by this
court.

       The State filed a second motion to dismiss on January 11, 2010. It argued that
Patterson’s remaining claims were waived by either the guilty pleas or the order dismissing
the Rule 32 claim. This court denied the motion on February 22, 2010. It acknowledged that
Patterson abandoned any claim under Rule 32; however, it determined that Patterson’s
appellate brief included issues that were not covered by that motion. The court referred to
the denial of the “Motion for Modification or Reduction of Sentence” under Rule 35(b) of
the Tennessee Rules of Criminal Procedure. It also referred to Patterson’s claim that his
convictions were void because he did not sign the plea agreement.

                                               -6-
                                              ANALYSIS

       In examining the complex procedural history, only two claims from Patterson’s
appellate brief are appropriate for review.2 First, Patterson argues that the trial court erred
by denying, without a hearing, his “Motion for Modification or Reduction of Sentence.”
Second, he contends his convictions are void because he did not sign the plea agreement.
Upon review, we hold that both issues are without merit.

        Rule 35(a) of the Tennessee Rules of Criminal Procedure provides that a “trial court
may reduce a sentence upon motion filed within 120 days after the date the sentence is
imposed or probation is revoked.” The Advisory Commission Comment states that, “The
intent of this rule is to allow modification only in circumstances where an alteration of the
sentence may be proper in the interests of justice.” Under subsection (c), the trial court may
deny the motion for reduction of sentence without a hearing. This court reviews the denial
of a Rule 35 motion under an abuse of discretion standard. See State v. Ruiz, 204 S.W.3d
772, 777 (Tenn. 2006). A trial court has abused its discretion when it applied an incorrect
legal standard, or reached a decision that is illogical or unreasonable and causes an injustice
to the defendant.          Id. at 778; see also State v. Herman Sowell, Jr., No.
M2008-02358-CCA-R3-CD, 2010 WL 987196, at *4 (Tenn. Crim. App., at Nashville, Mar.
17, 2010).

        This court has stated that a defendant may only move to reduce a negotiated sentence
under limited circumstances. See State v. Hugo Mendez, No. W2009-02108-CCA-R3-CD,
2010 WL 2836116, at *2 (Tenn. Crim. App., at Jackson, July 19, 2010) (citing State v.
McDonald, 893 S.W.2d 945 (Tenn. Crim. App. 1994); see also Herman Sowell, Jr., 2010 WL
987196, at *3 (“Alteration of a negotiated plea agreement sentence is limited in scope.”)
(citations omitted); State v. William C. Osborne, Jr., No. M2008-00988-CCA-R3-CD, 2009
WL 1260238, at *3 (Tenn. Crim. App., at Nashville, May 7, 2009). In McDonald, this court
referred to State v. Grady Hargrove, Nos. 01S01-9203-CC-00035; 01S01-9203-CC-00036;
03S01-9203-CC-00026, 1993 WL 300759 (Tenn., Nashville, Aug. 9, 1993), which is an
unpublished decision from the Tennessee Supreme Court. McDonald, 893 S.W.2d at 947.
The court in McDonald stated, “While Hargrove does not expressly provide the limits of


        2
          Patterson’s brief includes two additional claims. First, he claims the trial court should not have
dismissed his notice of appeal from June 19, 2007. This court already awarded relief on this issue through
its order on February 12, 2009. The notice was construed as a motion to withdraw the guilty pleas and a
prematurely filed notice of appeal. Second, Patterson claims his sentence was excessive because the trial
court imposed consecutive sentencing. This issue is encompassed within the claim that the trial court erred
in denying the “Motion for Reduction or Modification of Sentence.”

                                                    -7-
Rule 35(b), it strongly suggests that an alteration of a defendant’s sentence is generally
prohibited if it violates the plea agreement entered into under Rule 11(e)(1)(C).” 3 Id. The
court in McDonald concluded that despite the limited review, a negotiated plea agreement
did not waive a claim under Rule 35. Id. It stated, “For example, a situation may arise where
unforeseen, post-sentencing developments would permit modification of a sentence in the
interest of justice.” Id.

        Here, the trial court denied Patterson’s motion to reduce his sentence, finding “no
post-sentencing developments which would cause the Court to consider exercising its
discretion to reduce the sentence originally imposed[.]” Our review of the record supports
this finding. Patterson outlined his grounds for reducing his sentence in the memorandum
accompanying the Rule 35 motion. He asserted that he did not have a prior criminal record,
that he was self-employed and would work upon release, that he was misled into pleading
guilty by his attorney, and that his mother relied on him for financial support and care. The
only ground that could be characterized as a post-sentencing development would be that
Patterson was allegedly misled into pleading guilty. This issue was already addressed when
the trial court considered the motion to withdraw the guilty pleas. The trial court found that
Patterson did not wish to withdraw his guilty pleas but wanted to serve the remainder of his
sentence. Patterson has not shown that the interests of justice require reducing his sentence.
Thus, the trial court acted within its discretion by denying his motion without a hearing. See
Tenn. R. Crim. P. 35(c) (2007). Patterson is not entitled to relief on this issue.

       Patterson’s other claim is that his convictions are void because he did not sign his plea
agreement. Rule 11(e) of the Tennessee Rules of Criminal Procedure requires that a guilty
plea be signed by the defendant. This rule does not specify the effect of an omitted signature.

        We note that Patterson raises this issue for the first time in his appellate brief.
Patterson certainly had the opportunity to offer an argument when the trial court considered
the motion to withdraw the guilty pleas. Technically, this issue is waived because it was not
raised before the trial court. See State v. Maddin, 192 S.W.3d 558, 561 (Tenn. Crim. App.
2005) (citing State v. Alvarado, 961 S.W.2d 136, 153 (Tenn. Crim. App. 1996)) (“When an
issue is raised for the first time on appeal, it is typically waived.”); see T.R.A.P. 36(a). As
a result, we may only review this issue for plain error. See Maddin, 192 S.W.3d at 561
(citing State v. Smith, 24 S.W.3d 274, 282 (Tenn. 2000)); T.R.A.P. 36(b) (“When necessary
to do substantial justice, an appellate court may consider an error that has affected the
substantial rights of a party at any time, even though the error was not raised in the motion


       3
        When McDonald and Grady Hargrove were decided, the provisions of Tennessee Rule of Criminal
Procedure 11(c)(1) appeared in subsection (e)(1).


                                                -8-
for a new trial or assigned as error on appeal.”). In State v. Adkisson, this court stated that
in order for an error to be considered plain:

       (a) the record must clearly establish what occurred in the trial court;
       (b) a clear and unequivocal rule of law must have been breached;
       (c) a substantial right of the accused must have been adversely affected;
       (d) the accused did not waive the issue for tactical reasons; and
       (e) consideration of the error is “necessary to do substantial justice.”

899 S.W.2d 626, 641-42 (Tenn. Crim. App. 1994) (citations omitted). All five factors must
be shown, and it is not necessary to consider every factor if it is obvious that one of the
factors cannot be established. Smith, 24 S.W.3d at 282-83.

        Consideration of this issue is not necessary to do substantial justice because no clear
and unequivocal rule of law was breached. Patterson acknowledges that he could not find
any case law to support his claim. We were similarly unable to locate any cases from
Tennessee that addressed the omission of the defendant’s signature. “A void judgment is one
in which the judgment is facially invalid because the court lacked jurisdiction or authority
to render the judgment or because the defendant’s sentence has expired.” Taylor v. State,
995 S.W.2d 78, 83 (Tenn. 1999). Based solely on the text of Rule 11, we cannot say that the
trial court lacked authority to accept the plea agreement. The record shows that the trial court
properly questioned Patterson at the plea hearing, and Patterson said he wished to plead
guilty. We note that in other contexts this court has given deference to the testimony at the
plea hearing. This court has consistently stated that the transcript from the plea hearing
controls when there is a discrepancy with the judgment forms. See State v. Mark Robert
Carter, No. M2007-02706-CCA-R3-CD, 2009 WL 1349206, at *1 n. 1 (Tenn. Crim. App.,
at Nashville, M ay 14, 2009) (citing State v. Adrian Porterfield, No.
W2006-00169-CCA-R3-CD, 2007 WL 3005349, at *13 (Tenn. Crim. App., at Jackson, Oct.
15, 2007); Ronald W. Rice v. David Mills, Warden, No. E2003-00328-CCA-R3-PC, 2003
WL 21972930, at *3 (Tenn. Crim. App., at Knoxville, Aug. 19, 2003) (citing State v. Davis,
706 S.W.2d 96, 97 (Tenn. Crim. App. 1985)); see also State v. Moore, 814 S.W.2d 381, 383
(Tenn. Crim. App. 1991); State v. Zyla, 628 S.W.2d 39, 42 (Tenn. Crim. App. 1981). In
accepting the plea agreement, the trial court did not breach a clear and unequivocal rule of
law. Therefore, Patterson is not entitled to relief on this issue.

                                       CONCLUSION

        Based on the foregoing, the judgments of the trial court are affirmed.


                                                    ______________________________
                                                    CAMILLE R. McMULLEN, JUDGE


                                              -8-